Order, Supreme Court, New York County, entered August 5, 1974, denying defend*639ant’s motion to dismiss the action for lack of subject matter jurisdiction, without prejudice to such assertion as an affirmatve defense to plaintiff’s divorce suit, unanimously modified, on the law, the facts and in the exercise of discretion, without costs and without disbursements, to the extent of directing an immediate trial of the issues raised on said motion. In view of the substantial pendente lite relief requested and the likelihood of a bitterly contested trial of the substantive issues to be determined, we believe the threshold jurisdictional question should first be expeditiously resolved. (CPLR 3211, subd. [c] ; Usher v. Usher, 41 A D 2d 368.) Pending determination of such controversy below, the stay of all other pending proceedings, heretofore granted, shall continue in full force and effect. Concur — MeGivern, P. J., Nunez, Murphy, Tilzer and Lane, JJ.